

Exhibit 10.1


























AZZ INC.
DEFERRED COMPENSATION PLAN




















































Effective April 1, 2019






--------------------------------------------------------------------------------




AZZ INC.
DEFERRED COMPENSATION PLAN




Effective as of April 1, 2019, AZZ Inc. (the “Company”) hereby adopts the AZZ
Inc. Deferred Compensation Plan (the “Plan”).




PURPOSE


A.    Goal. The Company desires to provide (i) its designated key management and
highly compensated employees (and those of its affiliated companies that
participate in the Plan) and (ii) members of the Company’s Board of Directors
with an opportunity to (i) defer the receipt and income taxation of a portion of
such employees’ annual base salary, and (ii) receive additional deferred
compensation provided by the respective participating companies to the extent
(if any) determined from time-to-time by the companies.


B.    Purpose. The purpose of this Plan document is to set forth the terms and
conditions pursuant to which these deferrals and company contributions may be
made and to describe the nature and extent of the employees’ rights to such
amounts.


C.    Type of Plan. With respect to the benefits provided to employees, the Plan
constitutes an unfunded, nonqualified deferred compensation plan that benefits
certain designated employees who are within a select group of key management or
highly compensated employees. The Plan is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.




STATEMENT OF AGREEMENT


To adopt the Plan with the goals and purposes described above, the Company
hereby sets forth the terms and provisions of the Plan as follows:










--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


Article 1 DEFINITIONS
1
1.1 Account
1
1.2 Affiliate
1
1.3 Base Salary
1
1.4 Beneficiary
1
1.5 Board
1
1.6 Bonus Pay
1
1.7 Change in Control
1
1.8 Code
2
1.9 Company
2
1.10 Deferral Contributions
2
1.11 Deferral Election
2
1.12 Director
3
1.13 Director Fees
3
1.14 Disabled or Disability
3
1.15 Discretionary Company Contribution
3
1.16 Effective Date
3
1.17 Eligible Employee
3
1.18 ERISA
3
1.19 FICA Tax
3
1.20 Financial Hardship
3
1.21 Investment Election
4
1.22 Investment Funds
4
1.23 Matching Contributions
4
1.24 Normal Retirement Date
4
1.25 Participant
4
1.26 Participating Company
4
1.27 Payment Date
4
1.28 Payment Form
4
1.29 Payment Subaccount
4
1.30 Plan
4
1.31 Plan Year
4
1.32 Recordkeeper
5
1.33 Retirement Committee
5
1.34 Separate from Service or Separation from Service
5
(a) Separation from Service by Employees
5
(b) Separation from Service by Directors
6



i

--------------------------------------------------------------------------------




(c) Status Change
6
1.35 Specified Payment Date
6
1.36 Surviving Spouse
6
1.37 Trust or Trust Agreement
7
1.38 Trustee
7
1.39 Trust Fund
7
1.40 Valuation Date
7
Article 2 ELIGIBILITY AND PARTICIPATION
8
2.1 Participation by Eligible Employees
8
(a) Initial Participation
8
(b) Annual Participation
8
(c) Interim Plan Year Participation
8
2.2 Participation by Directors
8
(a) Initial Participation
8
(b) Annual Participation
8
(c) Interim Plan Year Participation
8
2.3 Procedure for Admission
8
2.4 Cessation of Eligibility
8
(a) Cessation of Eligible Status
8
(b) Inactive Participant Status
9
Article 3 PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
10
3.1 Participants’ Accounts
10
(a) Establishment and Maintenance of Accounts
10
(b) Nature of Contributions and Accounts
10
(c) Several Liabilities
10
(d) General Creditors
10
3.2 Deferral Contributions
10
(a) Election Timing and Effective Dates
10
(b) Term of Deferral Elections
12
(c) Irrevocability of Deferral Elections
13
(d) Amount
13
(e) Crediting of Deferral Contributions
13
3.3 Matching Contributions
13
3.4 Discretionary Company Contributions
14
3.5 Crediting of Earnings
14
3.6 Debiting of Distributions
14
3.7 Value of Account
14
3.8 Vesting
15
(a) Deferral Contributions
15
(b) Matching Contributions and Discretionary Company Contributions
15



ii

--------------------------------------------------------------------------------




3.9 Notice to Participants of Account Balances
15
3.10 Good Faith Valuation Binding
15
3.11 Errors and Omissions in Accounts
15
Article 4 INVESTMENT FUNDS
16
4.1 Available Investment Funds
16
4.2 Participant Direction of Deemed Investments
16
(a) Nature of Participant Direction
16
(b) Investment of Contributions
16
(c) Investment of Existing Account Balances
16
(d) Failure to Make Investment Election
16
(e) Retirement Committee Discretion
17
Article 5 PAYMENT OF BENEFITS
18
5.1 Amount of Distribution
18
5.2 Timing and Form of Distribution
18
(a) Timing of Distribution
18
(b) Form of Distribution
18
(c) Installment Election
19
(d) Modifications to Time or Form
19
(e) Payment of Matching and Discretionary Company Contributions
20
(f) Medium of Payment
20
(g) Cashouts of Small Accounts Upon Separation from Service
20
(h) Discretionary Cashouts of Small Accounts Attributable to Deferral
Contributions
20
(i) Discretionary Cashouts of Small Accounts Attributable to Matching and
Discretionary Company Contributions
20
(j) Documentation of Determination
21
5.3 Death
21
(a) Before Scheduled Payment Date
21
(b) While Receiving Installment Payments
21
5.4 Hardship Distributions
21
(a) Application for Hardship Distribution
21
(b) Demonstration of Hardship
22
5.5 Taxes
22
(a) Amounts Payable Whether or Not Account is in Pay Status
22
(b) Amounts Payable Only if Account is in Pay Status
22
5.6 Offset of Benefit by Amounts Owed to the Company
22
5.7 No Acceleration of Payments
22
Article 6 CLAIMS
23
6.1 Participant Rights
23
6.2 Initial Claim
23
6.3 Appeal
23



iii

--------------------------------------------------------------------------------




6.4 Legal Action
24
6.5 Satisfaction of Claims
24
Article 7 SOURCE OF FUNDS; TRUST
25
7.1 Source of Funds
25
7.2 Trust
25
(a) Establishment
25
(b) Distributions
25
(c) Status of the Trust
25
7.3 Funding Prohibition under Certain Circumstances
25
Article 8 ADMINISTRATION OF THE PLAN
26
8.1 Retirement Committee
26
8.2 Rights and Duties
26
8.3 Compensation, Indemnity and Liability
26
Article 9 AMENDMENT AND TERMINATION
28
9.1 Amendments
28
9.2 Plan Freeze or Termination
28
(a) Freezing Plan Benefits
28
(b) Plan Termination
28
Article 10 MISCELLANEOUS
29
10.1 Beneficiary Designation
29
(a) General
29
(b) No Designation or Designee Dead or Missing
29
10.2 Non-Assignability of Benefits
29
(a) Generally
29
(b) Distribution Pursuant to Domestic Relations Order
29
10.3 Headings
30
10.4 Gender and Number
30
10.5 Legally Incompetent
30
10.6 Governing Law and Forum Selection
30
10.7 No Contract of Employment
30
10.8 Tax Effects
30













iv

--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS
For purposes of the Plan, the following terms, when used with an initial capital
letter, will have the meaning set forth below unless a different meaning plainly
is required by the context.
1.1    Account means, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted and actually
credited in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary.
1.2    Affiliate means the Company and any entity that is required to be
aggregated with the Company under Code Section 414(b) or (c). Notwithstanding
the foregoing, for purposes of determining whether a Separation from Service has
occurred, the term “Affiliate” means the Company and all entities that would be
treated as a single employer with the Company under Code Section 414(b) or (c),
but substituting “at least 50 percent” instead of “at least 80 percent” each
place it appears in applying such rules.
1.3    Base Salary means a Participant’s base pay (i) which specifically
includes paid leave and accrued leave payouts; and (ii) which specifically
excludes any such amounts that are (A) paid after the later of (1) 2 ½ months
after Separation from Service or (2) the end of the calendar year that includes
the date of Separation from Service; (B) paid to the Participant by Affiliates
that are not active Participating Companies; and/or (B) paid pursuant to court
order or settlement related to a lawsuit.
1.4    Beneficiary means, with respect to a Participant, the person(s)
designated or identified in accordance with Section 10.1 to receive any death
benefits that may be payable under the Plan upon the death of the Participant.
1.5    Board means the Board of Directors of the Company.
1.6    Bonus Pay means the amounts of a Participant’s bonus or incentive
compensation (i) which are awarded to the Participant for a fiscal period under
the AZZ Inc. Senior Management Bonus Plan; and (ii) which specifically exclude
any such amounts that are (A) paid after the later of (1) 2 ½ months after
Separation from Service or (2) the end of the calendar year that includes the
date of Separation from Service; (B) paid to the Participant by Affiliates that
are not active Participating Companies; and/or (C) paid pursuant to court order
or settlement related to a lawsuit. As of the Effective Date, the fiscal period
for Bonus Pay is the 12-month period beginning each March 1.
1.7    Change in Control means:
(a)A sale of all or substantially all of the assets of the Company, including,
without limitation, a sale of the equity interests of all or substantially all
of the Company’s direct and indirect subsidiaries;


1

--------------------------------------------------------------------------------




(b)A merger or consolidation in which the Company is not the surviving entity
and in which the holders of the Company’s outstanding equity securities
immediately prior to such transaction own, immediately after such transaction,
equity securities representing less than 50% of the voting power of the entity
surviving such transaction;
(c)A reverse merger in which the Company is the surviving entity but the holders
of the Company’s outstanding equity securities immediately prior to such
transaction own, immediately after such transaction, equity securities
representing less than 50% of the voting power of the Company; or
(d)An acquisition by any person, entity or group (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or subsidiary of
the Company or other entity controlled by the Company) of the beneficial
ownership of equity securities of the Company representing over 50% of the
combined voting power entitled to vote in the election of directors.
Notwithstanding the foregoing, (i) any transaction or series of related
transactions, the primary purpose of which (A) is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s equity securities immediately prior to such transaction, or (B) is
to raise capital for the Company in a bona fide equity financing, will be deemed
not to be a “Change in Control” for purposes of the Plan; and (ii) for purposes
of making distributions upon a Change in Control or terminating the Plan in
regard to a Change in Control, an event described in subsection (a), (b), (c) or
(d) hereof will constitute a “Change in Control” only if it also qualifies as a
change in control for purposes of Code Section 409A.
1.8    Code means the Internal Revenue Code of 1986, as amended.
1.9    Company means AZZ Inc. or any successor thereof.
1.10    Deferral Contributions means, for each Plan Year, that portion of a
Participant’s Director Fees, Base Salary and/or Bonus Pay, which is deferred
under the Plan pursuant to Section 3.2.
1.11    Deferral Election means a written, electronic or other form of election
pursuant to which (i) a Participant may elect to defer under the Plan, as
Deferral Contributions, the receipt of a portion of his Director Fees, Base
Salary and/or Bonus Pay, as provided in Section 3.2, and (ii) that specifies the
whole percentage(s) of the Director Fees, Base Pay and/or Bonus Pay to be
deferred as Deferral Contributions with respect to a Plan Year. To the extent
applicable, the Deferral Election also will specify any of the following:
(a)The Specified Payment Date (if any) for the Deferral Contributions for such
Plan Year (as adjusted for earnings and losses);
(b)The Payment Form for the Deferral Contributions for such Plan Year (as
adjusted for earnings and losses) that will apply in the event such amount
becomes payable on his Separation from Service; and


2

--------------------------------------------------------------------------------




(c)The Payment Form for the Deferral Contributions for such Plan Year (as
adjusted for earnings and losses) that will apply to the extent such amount
becomes payable due to reaching the Specified Payment Date, if any.
1.12    Director means any individual who is a member of the Board and who is
not a common law employee of the Affiliates.
1.13    Director Fees means the cash retainer and meeting fees earned by the
Directors, but specifically excluding any such amounts that are paid after the
date of the Participant’s Separation from Service.
1.14    Disabled or Disability means a Participant has been determined to be
totally disabled under the Company’s long-term disability insurance policy
covering such Participant. Solely with respect to Directors, Disability also
means that the individual has become eligible for disability benefits under the
Social Security Act.
1.15    Discretionary Company Contribution means the amount, if any, credited by
a Participating Company to the Plan on behalf of a Participant in accordance
with Section 3.4.
1.16    Effective Date means April 1, 2019, the date this Plan will be
effective.
1.17    Eligible Employee means, for a Plan Year, a common law employee of a
Participating Company who either: (i) pursuant to the terms of the AZZ Inc.
Senior Management Bonus Plan, is designated as a participant in said plan; or
(ii) is selected by the Retirement Committee, in its sole discretion, as
eligible to participate in the Plan. Notwithstanding the foregoing, an employee
of a Participating Company must be a member of a select group of key management
or highly compensated employees to qualify as an “Eligible Employee”.
1.18    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
1.19    FICA Tax means the Federal Insurance Contributions Act tax imposed under
Code Sections 3101, 3121(a) and 3121(v)(2).
1.20    Financial Hardship means a severe financial hardship to the Participant
resulting from (i) a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to
subsections (b)(1), (b)(2), and (d)(1)(B) thereof); (ii) loss of the
Participant’s property due to casualty; or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Financial Hardship will be determined by the Retirement
Committee on the basis of the relevant facts and circumstances of each case,
including information supplied by the Participant in accordance with uniform
guidelines prescribed from time to time by the Retirement Committee; provided,
the Participant will be deemed not to have a Financial Hardship to the extent
that such hardship is or may be relieved:
(a)Through reimbursement or compensation from insurance or otherwise;


3

--------------------------------------------------------------------------------




(b)By liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or
(c)By cessation of deferrals under the Plan.
A Financial Hardship will not include the need to send a Participant’s child to
college or the desire to purchase a home.
1.21    Investment Election means an election, made in such form as the
Retirement Committee may direct, pursuant to which a Participant may elect the
Investment Funds in which the amounts credited to his Account will be deemed to
be invested.
1.22    Investment Funds means the investment funds selected from time to time
by the Retirement Committee for purposes of determining the rate of return on
amounts deemed invested pursuant to the terms of the Plan.
1.23    Matching Contributions means the amount (if any) credited to a
Participant’s Account pursuant to Section 3.3.
1.24    Normal Retirement Date means the first date upon which the total of (i)
a Participant’s age, and (ii) his number of years of continuous employment with
the Company and all of its Affiliates equals 80.
1.25    Participant means any person who has been admitted to, and has not been
removed from, participation in the Plan pursuant to the provisions of Article
II.
1.26    Participating Company means all U.S. Affiliates, except that any such
Affiliate may be excluded from active participation in the Plan for a given Plan
Year by action of the Retirement Committee. In the event that an Affiliate has
been a Participating Company in the Plan for one or more Plan Years but is
excluded from future active participation in the Plan by the Retirement
Committee, such affiliate will be considered a Participating Company hereunder
solely with respect to provisions related to existing Accounts and will not be
considered an active Participating Company.
1.27    Payment Date means the date on which all or a portion of a Participant’s
Payment Subaccount is scheduled to be paid (in the case of a lump-sum payment)
or commenced (in the case of installment payments) pursuant to the terms of the
Plan.
1.28    Payment Form means the form in which all or a portion of a Participant’s
Payment Subaccount is scheduled to be paid on, or commencing on, a Payment Date
pursuant to the terms of the Plan.
1.29    Payment Subaccount means the portion of a Participant’s Account that is
attributable to all Deferral Contributions for a Plan Year (as adjusted for
earnings and losses).
1.30    Plan means the AZZ Inc. Deferred Compensation Plan, as contained herein
and all amendments hereto. For tax purposes and purposes of Title I of ERISA,
the Plan is intended to be


4

--------------------------------------------------------------------------------




an unfunded, nonqualified deferred compensation plan covering certain designated
employees who are within a select group of key management or highly compensated
employees.
1.31    Plan Year means (a) the period beginning on the Effective Date and
ending on December 31, 2019; and (b) thereafter, the 12-consecutive-month period
ending on December 31 of each year.
1.32    Recordkeeper means the third-party company or organization appointed by
the Retirement Committee to carry out certain administrative responsibilities
under the Plan. To the extent that a third-party company or organization is not
appointed as the Recordkeeper, the Retirement Committee or such individual
employee or employees of an Affiliate as the Retirement Committee may appoint
will serve as Recordkeeper.
1.33    Retirement Committee means the committee which will act to administer
the Plan as provided in Article VIII. Unless and until the Compensation
Committee of the Company's Board names another committee or other individuals to
serve as the “Retirement Committee”, the Compensation Committee of the Company's
Board shall serve as the "Retirement Committee". As of the Effective Date, the
Compensation Committee of the Company's Board has delegated certain limited
authority to act under the Plan to the administrative committee under the AZZ
Inc. Employee Benefit Plan and Trust (i.e., the Company’s 401(k) plan).
References in this Plan to the Retirement Committee will also include any
delegates and agents of the Retirement Committee, including, where appropriate,
and to the extent of any such delegation, the Company's 401(k) plan
administrative committee and the Recordkeeper.
1.34    Separate from Service or Separation from Service means, with respect to
a Participant, that such Participant has separated from service, as defined
under Code Section 409A and the guidance issued thereunder, with the Company and
all Affiliates.
(a)    Separation from Service by Employees. Generally, a Participant who is an
Eligible Employee separates from service if the Participant retires or otherwise
has a termination of employment with the Company and all Affiliates (other than
due to his death), as determined in accordance with the following:
(i)    Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with the
Company or an Affiliate under an applicable statute or by contract.
Notwithstanding the foregoing, where a leave of absence is due to the
Participant’s “disability”, a 29-month period of absence will be substituted for
such six-month period. For this purpose, “disability” means any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where the impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment. A leave of absence constitutes a bona fide leave of
absence only while there is a reasonable expectation that the Participant will
return to perform services for the Company or an affiliate. If the period of
leave exceeds 6 months


5

--------------------------------------------------------------------------------




(or 29 months in the case of “disability”) and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month or 29-month period, as applicable.
(ii)    Termination of Employment of an Eligible Employee. Whether a termination
of employment for a Participant who is an Eligible Employee has occurred is
determined based on whether the facts and circumstances indicate that the
Company, all Affiliates and the Participant reasonably anticipate (i) that no
further services will be performed after a certain date, or (ii) the level of
bona fide services the Participant will perform after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Company and all
Affiliates if the Participant has been providing services to the Company and all
Affiliates for less than 36 months). Facts and circumstances to be considered in
making this determination include, but are not limited to, whether the
Participant continues to be treated as an employee for other purposes (such as
continuation of salary and participation in employee benefit programs), whether
similarly situated service providers have been treated consistently, and whether
the Participant is permitted, and realistically available, to perform services
for other service recipients in the same line of business. For periods during
which a Participant is on a paid bona fide leave of absence and has not
otherwise terminated employment as described in subsection (a) hereof, for
purposes of this subsection (c) the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (c) (including for purposes of
determining the applicable 36-month (or shorter) period).
(b)    Separation from Service by Directors. For Directors, whether a separation
from service has occurred is determined based on whether the facts and
circumstances indicate that the Company and the Director reasonably anticipate
that the Director has ceased to perform services under circumstances
constituting a good faith and complete termination of the relationship (and only
if the Company does not anticipate a renewal of the relationship or the Director
becoming an employee). If a Director also provides additional services as an
independent contractor, the Director will not be considered to have a separation
from service for purposes of Section 409A until he has separated from service
both as a Director and as an independent contractor.
(c)    Status Change. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee and as an independent contractor pursuant to
standards set forth in Treasury Regulations to be treated as having a Separation
from Service. However, if a Participant provides services as an employee and as
a member of the Board (or a member of the board of directors, or analogous


6

--------------------------------------------------------------------------------




position, of an Affiliate), the services provided as a director are not taken
into account in determining whether the Participant has a Separation from
Service as an employee for purposes of this Plan.
1.35    Specified Payment Date means March 1 of the Plan Year (if any) selected
by a Participant for the payment of all of his Deferral Contributions (and
earnings and losses attributable thereto) for a Plan Year. In no event may the
Plan Year selected by the Participant be earlier than the 3rd Plan Year that
begins after the Plan Year for which the Deferral Contributions were made.
1.36    Surviving Spouse means, with respect to a Participant, the one
individual, if any, who is treated as married to such Participant under the laws
of the United States jurisdiction or foreign jurisdiction that sanctioned such
marriage, as determined pursuant to the Code and ERISA.
1.37    Trust or Trust Agreement means the separate agreement or agreements
between the Company and the Trustee governing the Trust Fund, and all amendments
thereto.
1.38    Trustee means the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.
1.39    Trust Fund means the total amount of cash and other property held by the
Trustee (or any nominee thereof) at any time under the Trust Agreement.
1.40    Valuation Date means each business day of the Plan Year that the New
York Stock Exchange is open.


7

--------------------------------------------------------------------------------




ARTICLE 2    
ELIGIBILITY AND PARTICIPATION
2.1    Participation by Eligible Employees.
(a)    Initial Participation. Each individual who is an Eligible Employee as of
the Effective Date will be eligible to participate in the Plan for the Plan Year
beginning on the Effective Date.
(b)    Annual Participation. Each individual who is an Eligible Employee as of
the first day of a post-2019 Plan Year will be eligible to participate in the
Plan for the entire Plan Year.
(c)    Interim Plan Year Participation. Each individual who becomes an Eligible
Employee during a Plan Year will be eligible to participate in the Plan for a
portion of such Plan Year. Such individual’s participation will become effective
on the date he becomes an Eligible Employee.
2.2    Participation by Directors.
(a)    Initial Participation.    . Each individual who is a Director as of the
Effective Date will be eligible to participate in the Plan for the Plan Year
beginning on the Effective Date.


(b)    Annual Participation.    . Each individual who is a Director as of the
first day of a post-2019 Plan Year will be eligible to participate in the Plan
for the entire Plan Year.
(c)    Interim Plan Year Participation    . Each individual who becomes a
Director during a Plan Year will be eligible to participate in the Plan for a
portion of such Plan Year. Such individual’s participation will become effective
as of the first day of the calendar month following 30 days of serving on the
Board.
2.3    Procedure for Admission.
Each Eligible Employee and Director may make a Deferral Election by completing
such written and/or electronic forms, and providing such data in a timely
manner, as are required by the Retirement Committee. Such forms and data may
include, without limitation, a Deferral Election, the Eligible Employee’s or
Director’s acceptance of the terms and conditions of the Plan, and the
designation of a Beneficiary to receive any death benefits payable hereunder.
2.4    Cessation of Eligibility.
(a)    Cessation of Eligible Status. If a Participant ceases to satisfy the
criteria which qualified him as an Eligible Employee (including the Retirement
Committee revoking a Participant’s designation as an Eligible Employee) or a
Director, (i) his Deferral Election under the Plan will not apply to Director
Fees, Base Salary or Bonus Pay attributable to any Plan Year after the Plan Year
in which he ceased to satisfy such criteria; and (ii) his Matching Contributions
and


8

--------------------------------------------------------------------------------




Discretionary Contributions (if any) will cease on the date determined by the
Retirement Committee. Such Participant will not be eligible to make subsequent
Deferral Elections; provided, any Deferral Elections in effect for the Plan Year
in which he ceased to satisfy such eligibility criteria will continue to be
effective for the remainder of such Plan Year (including for any Bonus Pay and
Director Fees earned in the fiscal year commencing during such Plan Year); or,
if earlier, until such time as the Deferral Election will expire or may be
revoked pursuant to the terms of Article III.
(b)    Inactive Participant Status. Even if his active participation in the Plan
ends, a Participant will remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of his vested Account (if any) is
distributed from the Plan, or (ii) the date he again becomes an Eligible
Employee or Director and recommences active participation in the Plan. During
the period of time that an individual is an inactive Participant in the Plan,
his Account will continue to be credited with earnings and/or losses as provided
for in Section 3.5.


9

--------------------------------------------------------------------------------




ARTICLE 3    
PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING
3.1    Participants’ Accounts.
(a)    Establishment and Maintenance of Accounts. An Account will be established
and maintained on behalf of each Participant. To the extent provided herein,
each Account will be (i) credited with Deferral Contributions, Matching
Contributions and Discretionary Company Contributions; (ii) credited (or
charged, as the case may be) with the investment results determined pursuant to
Section 3.5; and (iii) debited by the amount of all distributions pursuant to
Section 3.6. Each Account of a Participant will be maintained until the value
thereof has been forfeited or distributed to or on behalf of such Participant or
his Beneficiary.
(b)    Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account will be represented solely by bookkeeping entries. Except
as provided in Article VII, no monies or other assets will actually be set aside
for such Participant, and all payments to a Participant or Beneficiary under the
Plan will be made from the general assets of the Participating Companies.
(c)    Several Liabilities. The Retirement Committee will allocate the total
liability to pay benefits among the Participating Companies, and the Retirement
Committee’s determination will be final and binding.
(d)    General Creditors. Any assets that may be acquired by a Participating
Company in anticipation of its obligations under the Plan will be part of the
general assets of such Participating Company. A Participating Company’s
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
will be and remain no more than an unsecured, general creditor of the
Participating Company.
3.2    Deferral Contributions.
Subject to the requirements of this Section, each Eligible Employee or Director
who is eligible to participate in the Plan for all or any portion of a Plan Year
may elect to have Deferral Contributions made on his behalf for such Plan Year
by completing and delivering to the Retirement Committee (or its designee) a
Deferral Election setting forth the terms of his election. Subject to any
modifications, additions or exceptions that the Retirement Committee, in its
sole discretion, deems necessary, appropriate or helpful, the following terms
will apply to Deferral Elections:
(a)    Election Timing and Effective Dates.    
(i)    General Rule.
(A)    Eligible Employees. Except as provided in subsections (ii) and (iii)
below, the Deferral Election for a Participant who is an Eligible Employee (I)
for his Base Salary earned during a Plan Year must be made before the first day


10

--------------------------------------------------------------------------------




of such Plan Year, and it will be effective beginning with the first regular
payroll period that begins during such Plan Year; and (II) for his Bonus Pay
must be made before the first day of a Plan Year, and it will be effective for
the Bonus Pay earned during the fiscal year commencing during such Plan Year.
(B)    Directors. Except as provided in subsections (ii) and (iii) below, the
Deferral Election for a Participant who is a Director must be made before the
first day of a Plan Year, and the Deferral Election will be effective for the
Director Fees earned during the fiscal year commencing during that Plan Year.
(ii)    Initial Elections upon Plan Effective Date.
(A)    Eligible Employees. If a Participant who is an Eligible Employee
initially becomes eligible to participate in the Plan as of the Effective Date,
the Participant’s 2019 Deferral Election must be made before the Effective Date,
and it will be effective (I) with respect to Base Salary earned, beginning with
the first regular payroll period that begins on or after the Effective Date; and
(II) for his Bonus Pay earned during the fiscal year commencing on March 1,
2019.
(B)    Directors. If a Participant who is a Director initially becomes eligible
to participate in the Plan as of the Effective Date, the Participant’s 2019
Deferral Election must be made before the Effective Date, and it will be
effective for the Director Fees earned during the fiscal year commencing on
March 1, 2019.
(iii)    New Participants.
(A)    Eligible Employees. If a Participant who is an Eligible Employee
initially becomes eligible to participate in the Plan (determined in accordance
with Code Section 409A) and does not submit an initial Deferral Election within
the time period set forth in paragraph (i) above, to the extent permitted by the
Retirement Committee, such Participant may submit a prospective Deferral
Election to defer a portion of his Base Salary (but not the Bonus Pay) either
before, or within 30 days after, the date on which his participation in the Plan
becomes effective under Section 2.1. Such Deferral Election will apply to the
Participant’s Base Salary for services performed after the Deferral Election is
submitted, starting with the first regular payroll period that begins after the
later of (i) the Participant’s Deferral Election, and (ii) the date on which the
Participant’s participation in the Plan becomes effective under Section 2.1.
(B)    Directors. If a Participant who is a Director initially becomes eligible
to participate in the Plan (determined in accordance with Code Section 409A) and
does not submit an initial Deferral Election within the time period set forth in
paragraph (i) above, to the extent permitted by the Retirement Committee, such
Participant may submit a prospective Deferral Election to defer a portion of his
Director Fees either before, or within 30 days after, the date on which his
participation in the Plan becomes effective under Section 2.1. Such Deferral
Election will apply


11

--------------------------------------------------------------------------------




to the Participant’s Director Fees for services performed after the Deferral
Election is submitted, starting with the fiscal quarter that begins on or after
the later of (i) the Participant’s Deferral Election, and (ii) the date on which
the Participant’s participation in the Plan becomes effective under Section 2.1.
(C)    Rehires or Reengagement. Subject to subsection (D) below, if a former
Eligible Employee or former Director again becomes an Eligible Employee or
Director under the Plan, such Eligible Employee or Director will be treated as
newly eligible under subsection (a)(iii) upon return to eligible status: (1) if
the former Eligible Employee or Director has received distribution of the full
amount of such individual’s Account, and on or before the date of the last such
distribution payment the individual was not considered an Eligible Employee or
Director for periods after the last distribution payment; or (2) if he has not
been an Eligible Employee or Director at any time during the 24-month period
ending on the date such individual again becomes an Eligible Employee or
Director. In addition, if an Eligible Employee or Director is or was eligible to
participate in another plan that is aggregated with the elective deferral
portion of the Plan under Code Section 409A, participation in such plan will be
treated as participation in the Plan for purposes of determining whether the
Eligible Employee or Director is newly eligible for the Plan under this
subsection.
(D)    Transfers Between Employee and Director Status.
(1)    Employees Who Become Directors. In the case of a Participant who is an
Eligible Employee but changes status so that he instead becomes a Director
during a Plan Year, such individual’s participation in the Plan as an Eligible
Employee will not be taken into account in determining whether he is eligible to
make an election under subsection (a)(iii)(B) above.
(2)    Directors Who Become Employees. In the case of a Participant who is a
Director but changes status so that he instead becomes an Eligible Employee
during a Plan Year, such individual’s participation in the Plan as a Director
will not be taken into account in determining whether he is eligible to make an
election under subsection (a)(iii)(A) above.
(b)    Term of Deferral Elections    .
(i)    Eligible Employee Deferrals. Except as otherwise provided in subsection
(c) hereof, an Eligible Employee’s Deferral Election for a Plan Year will remain
in effect (i) with respect to Base Salary, through the last payroll period
beginning during the Plan Year, and (ii) for Bonus Pay, for the Bonus Pay earned
during the fiscal year commencing during the Plan Year.
(ii)    Director Fee Deferrals. Except as otherwise provided in subsection (c)
hereof, a Director’s Deferral Election for a Plan Year will remain in effect for
the Director Fees earned during the fiscal year commencing during the Plan Year.


12

--------------------------------------------------------------------------------




(iii)    Elections Not Evergreen. Each Participant must make a separate Deferral
Election with respect to each Plan Year.
(c)    Irrevocability of Deferral Elections    . Subject to any restrictions or
procedures established by the Retirement Committee, a Participant may change his
Deferral Election any time prior to the deadlines specified in subsection (a)(i)
or (ii), or the beginning of the payroll period or fiscal quarter in which the
election becomes effective under subsection (a)(iii). Upon the applicable
deadline from subsection (a), a Participant’s Deferral Election, or failure to
elect, will become irrevocable for the Plan Year, except as provided in this
subsection (c).
(i)    Financial Hardship. The Retirement Committee will cancel a Participant’s
Deferral Election for the remainder of the Plan Year upon a distribution due to
Financial Hardship under Section 5.7. Alternatively, or in conjunction with a
request for a Financial Hardship distribution, the Retirement Committee, in its
sole discretion upon written application by a Participant, may authorize the
cancellation of a Participant’s Deferral Election due to the Participant’s
Financial Hardship.
(ii)    Transfer to a Nonparticipating Affiliate. If a Participant who is an
Eligible Employee is transferred from the employment of a Participating Company
to the employment of an Affiliate that is not participating in the Plan, his
Deferral Election for the Plan Year will remain in effect and will apply to his
Base Salary and Bonus Pay from the Participating Companies for the remainder of
the Plan Year in which his transfer occurs.
(d)    Amount    . A Participant may elect to defer (i) his Base Salary in 1
percent increments, up to a maximum of 80%, (ii) his Bonus Pay in 1 percent
increments, up to a maximum of 100% (90% with respect to the bonus period
beginning March 1, 2019), and (iii) his Director Fees in 1 percent increments,
up to a maximum of 100% (66% with respect to the fees for the quarter beginning
March 1, 2019); provided, the Retirement Committee, in its sole discretion, may
establish other maximum deferral percentages and/or amounts, subject to the
timing restrictions of Code Section 409A. Any percentage election will be
applied to the Participant’s gross Base Salary without reduction for any FICA
Tax or other deductions applicable to such Base Salary. Any percentage election
generally will be applied to the Participant’s gross Bonus Pay without reduction
for any FICA Tax (unless the Retirement Committee determines, in its sole
discretion to reduce the Deferral Election for any FICA Tax in compliance with
Section 409A) or other deductions applicable to such Bonus Pay. Any percentage
election will be applied to a Participant’s gross Director Fees without
reduction for any deductions applicable to such Director Fees.
(e)    Crediting of Deferral Contributions    . The Retirement Committee will
credit the amount of each Participant’s Deferral Contributions to his Account
on, or as soon as practicable after, the Valuation Date on which such amount
would have been paid to him but for his election hereunder.
3.3    Matching Contributions.
A Participating Company may, but is not required to, contribute, as a Matching
Contribution on behalf of a Participant, a percentage of, or a dollar amount
with respect to, such


13

--------------------------------------------------------------------------------




Participant’s Deferral Contributions, in such amounts and subject to such terms,
limitations and other conditions as the Retirement Committee may determine from
time to time in its sole discretion, including without limitation: (i) terms
regarding timing and frequency of the Matching Contributions; (ii) establishment
of different matching formulas for different classes of Participants; (iii)
establishment of different matching formulas for different Participating
Companies; and (iv) establishment of limits on the percentage and/or dollar
amount of a Participant’s Director Fees, Base Salary and/or Bonus Pay that may
be subject to Matching Contributions. Unless the Retirement Committee specifies
otherwise at the time it grants a Matching Contribution, any vested Matching
Contribution granted for a Plan Year will be payable to the Participant as a
single lump-sum at the time specified in Section 5(a)(i), with no Specified
Payment Date.
3.4    Discretionary Company Contributions.
For each Plan Year, a Participating Company may, but is not required to,
contribute a Discretionary Company Contribution on behalf of a Participant, in
such amount and subject to such terms, limitations and other conditions as the
Retirement Committee may determine from time to time in its sole discretion.
Unless the Retirement Committee specifies otherwise at the time it grants a
Discretionary Company Contribution, any vested Discretionary Company
Contribution granted for a Plan Year will be payable to the Participant as a
single lump-sum at the time specified in Section 5.2(a)(i), with no Specified
Payment Date.
3.5    Crediting of Earnings.
As of each Valuation Date, the Retirement Committee will credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date, based on the
Participant’s Investment Election (or deemed election) pursuant to Section 4.2.
3.6    Debiting of Distributions.
As of each Valuation Date, the Retirement Committee will debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.
3.7    Value of Account.
The value of a Participant’s Account as of any date will be equal to the
aggregate value of all contributions and all investment earnings and losses
credited to his Account as of such date, determined in accordance with this
Article.


14

--------------------------------------------------------------------------------




3.8    Vesting.
(a)    Deferral Contributions. A Participant will at all times be fully vested
in his Deferral Contributions and the earnings and/or losses credited to his
Account with respect to such Deferral Contributions.
(b)    Matching Contributions and Discretionary Company Contributions. A
Participant will vest in the Matching Contributions and Discretionary Company
Contributions credited to his Account (and the earnings and/or losses
attributable thereto), as determined by the Retirement Committee at the time the
contribution is granted. To the extent the Retirement Committee does not
designate a vesting schedule for any of such Matching and/or Discretionary
Company Contributions, such contributions will be immediately 100% vested.
Notwithstanding the foregoing, the portion of a Participant’s Account that is
not fully vested will become 100% vested upon the earliest of the date (i) he
dies, (ii) he becomes Disabled, (iii) he attains his Normal Retirement Date, or
(iv) a Change in Control occurs, to the extent such vesting event occurs while
the Participant is an Eligible Employee or a Director.
3.9    Notice to Participants of Account Balances.
At least once for each Plan Year, a report will be issued to each Participant
who has an Account setting forth the value of such Account.
3.10    Good Faith Valuation Binding.
In determining the value of the Accounts, the Retirement Committee will exercise
its best judgment, and all such determinations of value (in the absence of bad
faith) will be binding upon all Participants and their Beneficiaries.
3.11    Errors and Omissions in Accounts.
If an error or omission is discovered in the Account of a Participant, the
Retirement Committee, in its sole discretion, will cause the Recordkeeper to
make appropriate, equitable adjustments as soon as administratively practicable
following the discovery of such error or omission.




15

--------------------------------------------------------------------------------




ARTICLE 4    
INVESTMENT FUNDS
4.1    Available Investment Funds.
Unless otherwise determined by the Retirement Committee, the Investment Funds
used for purposes of determining the rate of return on amounts deemed invested
in accordance with the terms of the Plan will be those investment funds then
offered under the 401(k) Plan, substituting commercially available funds for any
common or collective trust fund. The Retirement Committee may change, add or
remove Investment Funds on a prospective basis at any time and in any manner it
deems appropriate.
4.2    Participant Direction of Deemed Investments.
Each Participant generally may direct the manner in which his Account will be
deemed invested in and among the Investment Funds; provided, such investment
directions will be made in accordance with the following terms:
(a)    Nature of Participant Direction. The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his Account; and the selection will not be treated or interpreted in
any manner whatsoever as a requirement or direction to actually invest assets in
any Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.
(b)    Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of the future contributions that will be
deemed invested in each Investment Fund. An initial Investment Election of a
Participant will be made as of the date the Participant commences participation
in the Plan and will apply to all contributions credited to such Participant’s
Account after such date. Such Participant may make subsequent Investment
Elections as of any Valuation Date, and each such election will apply to all
such specified contributions credited to such Participant’s Account after the
Retirement Committee has a reasonable opportunity to process such election
pursuant to such procedures as may be in effect from time to time. Any
Investment Election made pursuant to this subsection (b) with respect to future
contributions will remain in effect until changed by the Participant.
(c)    Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund. Such Participant may make
such Investment Elections as of any Valuation Date, and each such election will
be effective after the Retirement Committee has a reasonable opportunity to
process such election. Each such election will remain in effect until changed by
such Participant.
(d)    Failure to Make Investment Election. To the extent that a Participant
fails to make a proper, complete or timely Investment Election, he will be
deemed to have selected the default Investment Fund that the Retirement
Committee may select from time to time.


16

--------------------------------------------------------------------------------




(e)    Retirement Committee Discretion. The Retirement Committee will have
complete discretion to adopt and revise procedures to be followed in making such
Investment Elections. Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the deadline for making elections, the effective
date of such elections and whether and the extent to which to charge any
Participant’s Account an administrative fee for making such Investment
Elections. Any procedures adopted by the Retirement Committee that are
inconsistent with the deadlines or procedures specified in this Section will
supersede such provisions of this Section without the necessity of a Plan
amendment.




17

--------------------------------------------------------------------------------




ARTICLE 5    
PAYMENT OF BENEFITS
5.1    Amount of Distribution.
Except as otherwise provided in this Article V, each Participant will be
entitled to receive at the time set forth in Section 5.2 and in the form set
forth in Section 5.3 a distribution of his vested Account, as adjusted as set
forth in Sections 3.5, 3.6 and 3.7, determined as of the Valuation Date on which
such distribution is processed. For purposes of this Section, the “Valuation
Date on which such distribution is processed” refers to the Valuation Date
established for such purpose by administrative practice, even if actual payment
and/or processing is made at a later date due to delays in the valuation,
administration or any other procedure. Neither the Company nor any Affiliate
will be liable for any interest, penalties or investment losses due to an
administrative delay in the processing of any payment under the Plan. All
distributions will be made in the form of cash.
5.2    Timing and Form of Distribution.
(a)    Timing of Distribution. Except as provided in subsection (d) and Sections
5.3 and 5.4, distribution of a Participant’s Payment Subaccount will be made or
commenced on the earliest of:
(i)    Separation from Service. The date of the Participant’s Separation from
Service, in which case such distribution will be made or commenced upon the date
the Participant Separates from Service; provided, the payments that would
otherwise be made during the 6-month period immediately following such
Separation from Service will be delayed to the 1st business day of the 7th
calendar month following the date of Separation from Service; or
(ii)    Specified Payment Date. The Participant’s Specified Payment Date (if
any) that the Participant elected on his Deferral Election that applies for such
Plan Year; or
(iii)    Change in Control. If elected by the Participant on his Deferral
Election that applies for such Plan Year, the day a Change in Control (if any)
occurs, in which case such distribution will be made in the form of a lump sum
on the 30th day following the date of the Change in Control.
(b)    Form of Distribution. Except as provided in subsections (c) and (d) (for
clarity, neither of which applies to a Participant’s distribution upon a Change
in Control (if elected)), the Participant’s Payment Subaccount will be
distributed in the form of a single lump-sum payment.


18

--------------------------------------------------------------------------------




(c)    Installment Election.
(i)    Distribution Upon a Specified Payment Date. If the Participant elects a
Specified Payment Date in his Deferral Election for a Plan Year, the Participant
may elect in such Deferral Election to have his Payment Subaccount attributable
to such Plan Year paid in up to 5 annual installment payments, to the extent the
distribution is made due to reaching the Specified Payment Date.
(ii)    Distribution Upon Separation from Service. A Participant may elect in
his Deferral Election for a Plan Year to have his Payment Subaccount
attributable to such Plan Year paid in up to 10 annual installment payments, to
the extent the distribution is made due to his Separation from Service.
(iii)    Amount and Timing of Installments. In the event a Participant’s Payment
Subaccount is payable in annual installments as permitted in this Section 5.2,
the first such installment will be equal to the amount in such portion of the
Payment Subaccount divided by the number of annual installments elected. Each
subsequent annual installment payment will be an amount equal to the remaining
balance in such portion of the Payment Subaccount, divided by the number of the
remaining annual payments, and will be due on March 1 of each succeeding
calendar year. For clarification, the second and subsequent installments paid
upon a Separation from Service will be paid upon (i) March 1 of the Plan Year
following the Plan Year in which the first installment is payable (i.e., the
first day of the 7th month following such Separation from Service), and (ii)
each subsequent March 1 until all installments are paid.
(d)    Modifications to Time or Form. The provisions of this subsection (d)
apply separately to each Payment Subaccount in the Plan.
(i)    Change to Payment on Separation from Service. A Participant may make up
to two elections to change the form of payment of a Payment Subaccount for a
distribution upon Separation from Service. If a Participant makes an election
under this subsection (d)(i), the distribution of such Payment Subaccount will
be delayed to 5 years after the date that the distribution would have otherwise
become payable due to the participant’s Separation from Service. Any election
under this subsection will not take effect until 12 months after the date on
which the election is made, and, if made within 12 months before the payment
would have become payable due to the Participant’s Separation from Service prior
to the change, will not be effective. Any change made under this subsection
(d)(i) will impact only the timing of a distribution upon Separation from
Service and will not impact the timing of a payment upon a Specified Payment
Date.
(ii)    Change to Payment Upon a Specified Payment Date. A Participant may make
up to two elections to delay the payment of, or to both delay the payment of and
change the form of payment for, a distribution upon the Specified Payment Date
for a Payment Subaccount. If a Participant makes an election under this
subsection (d)(ii), such distribution will be delayed to 5 years after the date
that the distribution would have otherwise become payable due to reaching the
Specified Payment Date, or such later date as elected


19

--------------------------------------------------------------------------------




by the Participant. Any election under this subsection must be made at least 12
months before the original (in the case of the first such change) or delayed (in
the case of the second such change) Specified Payment Date applicable prior to
the change. Any change made under this subsection (d)(ii) will impact only the
timing of a distribution upon a Specified Payment Date, and will not impact the
timing of a distribution due to Separation from Service.
(iii)    Forms of Payment Available for Changes. In the event a Participant
makes an election to change the form of payment for the distribution of a
Payment Subaccount as permitted under this subsection, and the new form of
payment election is an installment distribution, the Participant may elect up to
5 annual installments for a distribution upon a Specified Payment Date and 10
annual installments for a distribution upon a Separation from Service.
(e)    Payment of Matching and Discretionary Company Contributions. Payment of
Matching Contributions and Discretionary Company Contributions will be made
pursuant to the terms of Sections 3.3 and 3.4.
(f)    Medium of Payment. All distributions will be made in the form of cash.
(g)    Cashouts of Small Accounts Upon Separation from Service. Notwithstanding
any payment elections applicable hereunder, if a Participant Separates from
Service and the amount of the Participant’s total Account balance at the date of
Separation from Service does not exceed $25,000, the Participant’s entire
Account will be distributed in a single-sum payment on the 1st day of the 7th
calendar month after the date of the Participant’s Separation from Service.
(h)    Discretionary Cashouts of Small Accounts Attributable to Deferral
Contributions. If at any time a Participant’s Account balance attributable to
the aggregate of his Deferral Contributions does not exceed the applicable
dollar amount under Code Section 402(g)(1)(B), the Retirement Committee may
elect, in its sole discretion, to pay the Participant’s entire Account balance
attributable to Deferral Contributions in an immediate single-sum payment. For
purposes of determining the amount of Deferral Contributions in a Participant’s
Account in order to apply this provision, any deferrals of compensation that the
Participant has elected under this or any other nonqualified deferred
compensation plan maintained by an Affiliate that is an “account balance plan”
subject to Code Section 409A will be considered as part of the Participant’s
Account balance attributable to Deferral Contributions hereunder; and,
therefore, must be (i) taken into account for purposes of determining whether
the total amount does not exceed the Code Section 402(g)(1)(B), and (ii) paid
out along with the Deferral Contributions under the Plan. No payment under this
subsection (g) made on account of a Participant’s Separation from Service will
be made within 6 months after the date the Participant Separates from Service.
(i)    Discretionary Cashouts of Small Accounts Attributable to Matching and
Discretionary Company Contributions. If at any time a Participant’s Account
balance attributable to the aggregate of his Matching Contributions and Company
Discretionary Contributions does not exceed the applicable dollar amount under
Code Section 402(g)(1)(B), the Retirement Committee may elect, in its sole
discretion, to pay the Participant’s entire Account balance attributable to
Matching Contributions and Company Discretionary Contributions in an immediate
single-sum


20

--------------------------------------------------------------------------------




payment. For purposes of determining the amount of Matching Contributions and
Company Discretionary Contributions in a Participant’s Account in order to apply
this provision, any contributions that the company has made under this or any
other nonqualified deferred compensation plan maintained by an Affiliate that is
an “account balance plan” subject to Code Section 409A will be considered as
part of the Participant’s Account balance attributable to Matching Contributions
and Company Discretionary Contributions hereunder; and, therefore, must be (i)
taken into account for purposes of determining whether the total amount does not
exceed the Code Section 402(g)(1)(B), and (ii) paid out along with the Matching
Contributions and Company Discretionary Contributions under the Plan. No payment
under this subsection (h) made on account of a Participant’s Separation from
Service will be made within 6 months after the date the Participant Separates
from Service.
(j)    Documentation of Determination. Any exercise of the Retirement
Committee’s discretion pursuant to subsections (g) and (h) will be evidenced in
writing no later than the date of the distribution.
5.3    Death.
(a)    Before Scheduled Payment Date. Notwithstanding Sections 5.2, if, with
respect to any benefit payable to a Participant under Section 5.1, a Participant
dies prior to the date on which such payment is scheduled to be made or
commence, such benefit will be paid to the Participant’s Beneficiary in a single
lump-sum payment at any time during the period beginning on the date of the
Participant’s death and ending on the last day of the calendar year following
the calendar year in which the Participant’s death occurs.
(b)    While Receiving Installment Payments. Notwithstanding Sections 5.2, if a
Participant has begun receiving annual installment payments and dies before all
scheduled annual installment payments have been made, any remaining installment
payments will be paid to the Participant’s Beneficiary in a single lump-sum
payment at any time during the period beginning on the date of the Participant’s
death and ending on the last day of the calendar year following the calendar
year in which the Participant’s death occurs.
5.4    Hardship Distributions.
(a)    Application for Hardship Distribution. Notwithstanding anything to the
contrary contained elsewhere in the Plan, a Participant may apply in writing to
the Retirement Committee for, and the Retirement Committee may permit, a
withdrawal of all or any part of a Participant’s Account if the Retirement
Committee, in its sole discretion, determines that the Participant has incurred
a Financial Hardship. Such distribution will be paid in a single lump-sum
payment on the 30th day after the date that the Retirement Committee determines
that a Financial Hardship exists. The amount of such lump-sum payment will be
limited to the amount of such Participant’s vested Account reasonably necessary
to meet the Participant’s emergency need resulting from the Financial Hardship,
plus the amounts necessary to pay any income taxes or penalties reasonably
anticipated to result from the distribution, as determined by the Retirement
Committee in its sole discretion. Determinations of amounts reasonably necessary
to satisfy the


21

--------------------------------------------------------------------------------




emergency need will take into account any additional compensation that is
available under the Plan due to cancellation of a Deferral Election upon a
payment due to a Financial Hardship.
(b)    Demonstration of Hardship. The Retirement Committee will require a
Participant who requests a hardship distribution to submit such evidence as the
Retirement Committee, in its sole discretion, deems necessary or appropriate to
substantiate the circumstances upon which the request is based. Notwithstanding
the foregoing, a hardship distribution under this Section may be granted only if
the cancellation of the Participant’s Deferral Election will not be sufficient
to relieve the Financial Hardship, as determined by the Retirement Committee in
its sole discretion.
5.5    Taxes.
(a)    Amounts Payable Whether or Not Account is in Pay Status. If the whole or
any part of any Participant’s or Beneficiary’s Account hereunder becomes subject
to FICA Tax or any state, local or foreign tax obligations, which a
Participating Company is required to pay or withhold prior to the time the
Participant’s Account becomes payable hereunder, the Participating Company, as
permitted by the Retirement Committee, will have the full power and authority to
withhold and pay such tax and related taxes as permitted under Code Section
409A.
(b)    Amounts Payable Only if Account is in Pay Status. If the whole or any
part of any Participant’s or Beneficiary’s Account hereunder is subject to any
taxes which a Participating Company is required to pay or withhold at the time
the Account becomes payable hereunder, the Participating Company, as permitted
by the Retirement Committee, will have the full power and authority to withhold
and pay such tax out of any monies or other property that the Participating
Company holds for the account of the Participant or Beneficiary, excluding,
except as provided in this Section, any portion of the Participant’s Account
that is not then payable.
5.6    Offset of Benefit by Amounts Owed to the Company.
Notwithstanding anything in the Plan to the contrary, the Retirement Committee
may, in its sole discretion, offset any benefit payment or payments of a
Participant’s or Beneficiary’s Account under the Plan by any amount owed by such
Participant or Beneficiary (whether or not such obligation is related to the
Plan) to the Company or any Affiliate. Notwithstanding the foregoing, no such
offset will apply before the Account is otherwise payable under the Plan unless
the following requirements are satisfied: (i) the debt owed to the Company or
Affiliate was incurred in the ordinary course of the relationship between the
Participant and the Company or Affiliate; (ii) the entire amount of offset under
this sentence in a single taxable year does not exceed $5,000; and (iii) the
offset occurs at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant or Beneficiary.
5.7    No Acceleration of Payments.
Except as otherwise provided in this Section, no payment scheduled to be made
under this Article may be accelerated. Notwithstanding the foregoing, the
Retirement Committee, in its sole discretion, may accelerate any payment
scheduled to be made under this Article in accordance with Code Section 409A
(for example, upon certain terminations of the Plan); provided, a Participant
may not elect whether his scheduled payment will be accelerated pursuant to this
sentence.


22

--------------------------------------------------------------------------------




ARTICLE 6    
CLAIMS
6.1    Participant Rights.
If a Participant, Beneficiary or any other individual (collectively referred to
herein as “claimant”) has any grievance, complaint or claim concerning any
aspect of the operation or administration of the Plan, including but not limited
to claims for benefits (collectively referred to herein as “claim” or “claims”),
such claimant must submit the claim in accordance with the procedures set forth
in this Article. All such claims must be submitted within the “applicable
limitations period.” The “applicable limitations period” will be 90 days,
beginning on (i) in the case of a lump-sum payment, the date on which the
payment was made; (ii) in the case of a periodic payment, the date of the first
in the series of payments; or (ii) for all other claims, the date on which the
action complained of occurred.
6.2    Initial Claim.
All claims must be in writing and filed with the Retirement Committee on forms
or in such other written documents as the Retirement Committee may prescribe.
The Retirement Committee will furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Retirement Committee may extend such period by furnishing written
notice of the extension to the claimant prior to the end of the initial 90-day
period, and such extension will not exceed one additional, consecutive 90-day
period. In the event the claim is denied, the notice of the disposition of the
claim will provide (i) the specific reasons for the denial, (ii) citations of
the pertinent provisions of the Plan, (iii) an explanation as to how the
claimant can perfect the claim (where appropriate) and/or submit the claim for
review, (iv) a statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse determination on review, and (v) any
other information required to be included in such denial under ERISA.
6.3    Appeal.
Any claimant who has been denied a benefit, or his duly authorized
representative, will be entitled, upon written request to the Retirement
Committee, to appeal the denial of his claim in accordance with this Section.
The claimant (or his duly authorized representative) may review pertinent
documents related to the Plan in the Retirement Committee’s possession in order
to prepare the appeal. The request for review, together with a written statement
of the claimant’s position, must be filed with the Retirement Committee no later
than 60 days after receipt of the written notification of denial of a claim
provided for in Section 6.2. Timely completion of the appeal procedures
described in this Section will be a condition precedent to the commencement of
any legal or equitable action in connection with any claim by a claimant or by
any other person or entity claiming rights through such claimant. The Retirement
Committee’s decision will be made within 60 days following the filing of the
request for review and will be communicated in writing to the claimant;
provided, if special circumstances require an extension of time for processing
the appeal, the Retirement Committee may extend such period by furnishing
written notice to the claimant prior to the end of the initial 60-day period,
and such an extension will not exceed one additional


23

--------------------------------------------------------------------------------




60-day period. The claimant will also be provided, at no cost, with any new or
additional evidence considered, relied on, or generated by the Plan in
connection with the claim and allowed a reasonable opportunity to respond. If
unfavorable, the notice of the decision will (i) explain the reasons for denial,
(ii) indicate the provisions of the Plan or other documents used to arrive at
the decision, (iii) state the claimant’s right to bring a civil action under
ERISA Section 502(a), including the Plan’s contractual limitations period and
the date on which the limitations period expires, and (iv) include any other
information that is required to be included in such denial under ERISA.
6.4    Legal Action.
A claimant’s compliance with the foregoing provisions of this Article is a
mandatory prerequisite to the claimant’s right to commence any legal or
equitable action with respect to any claim under this Plan. For clarity, a
claimant must timely complete both the initial claim procedures described in
Section 6.2 and the appeal procedures described in Section 6.3 before he may
commence any legal or equitable action with respect to his claim. Additionally,
upon denial of an appeal pursuant to Section 6.3 hereof, a claimant will have 1
year within which to bring suit for any claim related to such denied appeal; any
such suit initiated after such 1-year period will be precluded. Any action
arising out of or in connection with the Plan by a Claimant or any other
individual may only be brought or filed in Federal District Court for the
Northern District of Texas, Fort Worth Division.
6.5    Satisfaction of Claims.
Any payment to a Participant or beneficiary will to the extent thereof be in
full satisfaction of all claims hereunder against the Retirement Committee and
the Participating Companies, any of whom may require such Participant or
beneficiary, as a condition to such payment, to execute a receipt and release
therefor in such form as determined by the Retirement Committee or the
Participating Companies. If receipt and release is required but the Participant
or beneficiary (as applicable) does not provide such receipt and release in a
timely enough manner to permit a timely distribution in accordance with the
general timing of distribution provisions in the Plan, such payment will be
forfeited.




24

--------------------------------------------------------------------------------




ARTICLE 7    
SOURCE OF FUNDS; TRUST
7.1    Source of Funds.
Except as provided in this Section and Section 7.2 (relating to the Trust), each
Participating Company will provide the benefits described in the Plan from its
general assets. To provide itself with a source of funds to assist it in the
meeting of its liabilities under the Plan, the Company has established the
Trust, which is a rabbi trust, to which it intends to contribute, as described
in Section 7.2. To the extent that funds in such Trust allocable to the benefits
payable under the Plan are sufficient, the Trust assets may be used to pay
benefits under the Plan. If such Trust assets are not sufficient to pay all
benefits due under the Plan, then the appropriate Participating Company will
have the obligation, and the Participant or beneficiary who is due such benefits
will look to such Participating Company to provide such benefits.
7.2    Trust.
(a)    Establishment. To the extent determined by the Company, the Participating
Companies will transfer the funds necessary to fund benefits accrued hereunder
to the Trustee to be held and administered by the Trustee pursuant to the terms
of the Trust Agreement. Except as otherwise provided in the Trust Agreement,
each transfer into the Trust Fund will be irrevocable as long as a Participating
Company has any liability or obligation under the Plan to pay benefits, such
that the Trust property is in no way subject to use by the Participating
Companies. Notwithstanding the foregoing, any assets held by such Trust will be
subject to the claims of a Participating Company’s general creditors in the
event of that Participating Company’s insolvency; provided, for this purpose,
with respect to any Participant, the term “Participating Company” will include
any Affiliate that employs, engages or has employed or engaged such Participant
while he was actively participating in the Plan.
(b)    Distributions. Pursuant to the Trust Agreement, the Trustee will make
payments to Participants and Beneficiaries in accordance with payment directions
provided by the Participating Companies. The Participating Companies will make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and will pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Participating Companies.
(c)    Status of the Trust. No Participant or Beneficiary will have any interest
in the assets held by the Trust or in the general assets of the Participating
Companies other than as a general, unsecured creditor. Accordingly, a
Participating Company will not grant a security interest in the assets held by
the Trust in favor of the Participants, Beneficiaries or any creditor.
7.3    Funding Prohibition under Certain Circumstances.
Notwithstanding anything in this Article to the contrary, no assets will be set
aside to fund benefits under the Plan if such setting aside would be treated as
a transfer of property under Code Section 83 pursuant to Code Section 409A(b).


25

--------------------------------------------------------------------------------




ARTICLE 8    
ADMINISTRATION OF THE PLAN
8.1    Retirement Committee.
The general administration of the Plan will be placed with the Retirement
Committee (as defined in Section 1.33). Any determination or action of the
Retirement Committee with respect to the Plan may be made or taken by a majority
of the members present at any meeting thereof, or without a meeting by
resolution or written memorandum signed by a majority of the members.
8.2    Rights and Duties.
The Retirement Committee will administer the Plan and will have all powers
necessary to enable it to accomplish that purpose, including (but not limited
to) the following:
(a)To construe, interpret and administer the Plan;
(b)To make determinations required by the Plan and to maintain records regarding
Participants’ and Beneficiaries’ benefits hereunder;
(c)To compute and certify to the Participating Companies the amount and kinds of
benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;
(d)To authorize all disbursements by the Participating Companies pursuant to the
Plan;
(e)To maintain all the necessary records of the administration of the Plan;
(f)To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;
(g)To delegate to other individuals or entities, including, but not limited to,
the Recordkeeper, from time to time the performance of any of its duties or
responsibilities hereunder;
(h)To hire agents, accountants, Recordkeepers, consultants and legal counsel to
assist in operating and administering the Plan; and
(i)To have all powers elsewhere conferred upon it.
The Retirement Committee will have the exclusive right in its discretion to
construe and interpret the Plan, to make any determinations necessary for the
administration of the Plan, to decide all questions of eligibility for benefits
and to determine the amount of such benefits, and its decisions on such matters
will be final, conclusive and binding on all parties.


26

--------------------------------------------------------------------------------




8.3    Compensation, Indemnity and Liability.
The Retirement Committee and its members will serve as such without bond and
without compensation for services hereunder. All expenses of the Retirement
Committee will be paid by the Participating Companies. No member of the
Retirement Committee will be liable for any act or omission of any other member
of the Retirement Committee, or for any act or omission on his own part,
excepting his own willful misconduct. The Participating Companies will indemnify
and hold harmless the Retirement Committee and each member thereof against any
and all expenses and liabilities, including reasonable legal fees and expenses,
arising out of his membership on the Retirement Committee, excepting only
expenses and liabilities arising out of his own willful misconduct.




27

--------------------------------------------------------------------------------




ARTICLE 9    
AMENDMENT AND TERMINATION
9.1    Amendments.
The provisions of the Plan may be amended, in whole or in part, at any time and
from time to time by the Retirement Committee in its sole discretion; provided,
any amendment that will entail a significant cost increase for the Company must
also be approved by the Board. Any amendment will be in writing and executed by
an executive officer of the Company. An amendment to the Plan may modify its
terms in any respect whatsoever; provided, no such action may (i) reduce the
amount already credited to a Participant’s Account without the affected
Participant’s written consent; or (ii) result in the Plan being in violation of
Code Section 409A. All Participants and beneficiaries will be bound by such
amendment.
9.2    Plan Freeze or Termination.
(a)    Freezing Plan Benefits. The Company will have the right, in its sole
discretion, to impose a permanent or temporary freezing of the Plan at any time,
such that the Plan will remain in effect with respect to existing Account
balances without permitting any new contributions. Any action to freeze the Plan
will be taken in the form of a duly executed written Plan amendment approved by
the Board and executed by an executive officer of the Company. Notwithstanding
the foregoing, a freeze may not cancel any Participant’s Deferral Election with
respect to Base Salary, Bonus Pay or Director Fees earned in the Plan Year in
which the freeze amendment is adopted or becomes effective, whichever is later,
or otherwise violate the restrictions of Code Section 409A.
(b)    Plan Termination. The Company expects to continue the Plan but reserves
the right to terminate the Plan and fully distribute all Accounts at any time,
for any reason, subject to the restrictions provided under Code Section 409A.
Any action to terminate the Plan will be taken in the form of a duly executed
written Plan amendment approved by the Board and executed by an executive
officer of the Company. If the Plan is terminated, each Participant’s vested
Account will be distributed in a single lump-sum payment in cash as soon as
practicable after the date the Plan is terminated, but not earlier or later than
permitted under Code Section 409A. The amount of any such distribution will be
determined as of the Valuation Date such termination distribution is to be
processed. Such termination will be binding on all Participants and
beneficiaries. Notwithstanding the foregoing, the cancellation of Participants’
Deferral Elections and distribution of vested Accounts will be made upon
termination of the Plan (including any partial termination relating to a
specified group of Participants) only to the extent permitted under Code Section
409A.




28

--------------------------------------------------------------------------------




ARTICLE 10    
MISCELLANEOUS
10.1    Beneficiary Designation.
(a)    General. Each Participant will have the right to designate the
Beneficiary or Beneficiaries to receive payment of his Account in the event of
his death. Participants will designate, and from time to time may re-designate,
their Beneficiaries in such form and manner as the Retirement Committee may
determine.
(b)    No Designation or Designee Dead or Missing. In the event that:
(i)    a Participant dies without designating a Beneficiary;
(ii)    the Beneficiary designated by a Participant is not surviving when a
payment is to be made to such person under the Plan, and no contingent
Beneficiary has been designated; or
(iii)    the Beneficiary designated by a Participant cannot be located by the
Retirement Committee within the maximum period for payment under Code Section
409A;
(iv)    then, in any of such events, the Beneficiary of such Participant with
respect to any Account balance that remains payable under the Plan will be the
Participant’s Surviving Spouse, if any, and if not (or if the Surviving Spouse
cannot be located within the maximum period for payment under Code Section 409A
following the Participant’s death), the estate of the Participant.
10.2    Non-Assignability of Benefits.
(a)    Generally. Neither the Participant or Beneficiary, nor any legal
representative thereof, will have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly declared to be nonassignable and
nontransferable. Except as provided in subsection (b) hereof, the right of a
Participant or beneficiary to receive payments under the Plan may not be
anticipated, alienated, sold, transferred, pledged, encumbered, attached or
garnished by creditors of such Participant or beneficiary. Any attempt to assign
or transfer the right to payments under this Plan will be void and have no
effect.
(b)    Distribution Pursuant to Domestic Relations Order. Upon receipt of a
valid domestic relations order (determined in accordance with the rules
applicable to a tax-qualified retirement plan under Code Section 401(a))
requiring the distribution of all or a portion of a Participant’s Account to an
alternate payee, the Trust or the Participating Companies will pay a
distribution to such alternate payee. The distribution will be completed as soon
as administratively practicable after the Retirement Committee determines that
the order meets the elements of a valid domestic relations order, or if later,
when the terms of the order have been modified to meet such


29

--------------------------------------------------------------------------------




elements. No distribution will be completed unless and until the order
constitutes a valid domestic relations order.
10.3    Headings.
The headings of the various articles and sections in the Plan are solely for
convenience and will not be relied upon in construing any provisions hereof. Any
reference to a section refers to a section of the Plan unless specified
otherwise.
10.4    Gender and Number.
Use of any gender in the Plan will be deemed to include all genders where
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.
10.5    Legally Incompetent.
The Retirement Committee, in its sole discretion, may direct that payment to be
made directly to an incompetent or disabled person, whether incompetent or
disabled because of minority or mental or physical disability, or to the
guardian of such person or to the person having legal custody of such person or
to any relative with whom such person lives who is responsible for the care of
such person, without further liability on the part of the Participating Company
or the Retirement Committee with respect to or in the amount of such payment.
10.6    Governing Law and Forum Selection.
The Plan will be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Texas. If
any provisions of this instrument are held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof will continue to
be fully effective. Any action arising out of or in connection with the Plan by
a Participant, Beneficiary or any other individual may only be brought or filed
in Federal District Court for the Northern District of Texas, Fort Worth
Division.
10.7    No Contract of Employment.
No provision of this Plan will be construed to affect in any manner the existing
rights of a Participating Company to suspend, terminate, alter or modify,
whether or not for cause, the employment or other service provider relationship
of a Participant and the Participating Company.
10.8    Tax Effects.
The Plan is intended to comply with Code Section 409A and the regulations and
other guidance issued thereunder such that no Participant will be subject to
early taxation or penalties thereunder. The Plan will be interpreted consistent
with this intent. However, notwithstanding anything in the Plan or any summary
or information regarding the Plan to the contrary, each Participant will be
solely responsible for all taxes due with respect to his benefits under the
Plan,


30

--------------------------------------------------------------------------------




including, but not limited to, any federal, state or local income tax, any
employment tax and any tax penalties, specifically including, but not limited
to, tax penalties imposed under Code Section 409A. The Participating Companies
retain the full discretion to apply the tax laws as they deem appropriate from
time to time and make no representation or guaranty that benefits under the Plan
will have any specific tax effect or receive any specific tax treatment.


IN WITNESS WHEREOF, a duly authorized executive officer of the Company has
executed this Plan on this 17th day of January, 2019.




AZZ INC.






By: /s/ Tara D. Mackey        
Tara D. Mackey
Chief Legal Officer and Secretary


















31